Citation Nr: 0842327	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-11 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to an increased rating from an original grant of 
service connection for post traumatic stress disorder (PTSD), 
rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of June 2002, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which established entitlement to service 
connection for PTSD as 50 percent disabling.  

The Board also notes that an August 2007 rating denied 
entitlement to service connection for chloracne.  In an 
October 2007 rating, the RO established service connection 
for residuals of head trauma (also claimed as loss of smell, 
loss of taste, migraine headaches and a right shoulder 
disorder) evaluated as 10 percent disabling.  The claims file 
contains correspondence dated December 2007 (Notice of 
Disagreement [NOD]), in which the veteran's representative 
disputed those rating determinations and additionally claimed 
entitlement to separate ratings for migraine headaches, a 
right shoulder disorder, loss of smell and loss of taste, to 
include as secondary to service connected head trauma.  It 
appears that a there is a temporary file being maintained and 
the RO has already responded to the NOD, to include issuance 
of Statements of the Case.  Notwithstanding, these matters 
are referred to the RO for disposition as appropriate.

The correspondence from the veteran's representative dated 
December 20, 2007 also advances a claim of entitlement to 
service connection for a prostate disorder, to include 
erectile dysfunction and additionally contends that a pending 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities is as yet to be adjudicated.  The representative 
in addition advances that the veteran is entitled to separate 
evaluations for loss of concentration, memory and cognitive 
disorders as secondary to service-connected head trauma.  
Because those matters are not properly before the Board, they 
are also referred to the RO for disposition as appropriate.

In March 2005, the Board remanded the matter pertaining to 
the assigned evaluation for PTSD to the RO to afford due 
process and for other development.  The RO has returned this 
matter to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in March 2005, the Board determined that the 
veteran had timely initiated the appellate process pertaining 
to the assigned evaluation for PTSD by his submission of 
Notice of Disagreement in June 2003; the claim was remanded 
for issuance of a Statement of the Case and to allow the 
veteran the opportunity to perfect an appeal.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  An SOC was issued in March 
2006 and the veteran responded with a timely substantive 
appeal the following month.  The veteran's substantive appeal 
of April 2006 additionally references that he participates in 
therapy on a weekly basis.  The last Supplemental Statement 
of the Case (SSOC) was that of January 30, 2007 and only 
references treatment records through January 2007.  However, 
additional mental health treatment records generated after 
that SSOC have been associated with the claims file.  Under 
38 C.F.R. § 19.31, a Supplemental Statement of the Case 
(SSOC) must be furnished to the veteran when additional 
pertinent evidence is received after a Statement of the Case 
(SOC) or the most recent SSOC has been issued.  See also 38 
U.S.C.A. § 7105 (West 2002).  As these requirements have not 
been satisfied, a remand is required in order to ensure due 
process to the veteran. 

In light of the veteran's April 2006 appeal indicating that 
he was receiving continuing PTSD treatment on a weekly basis, 
all VA mental health treatment records since January 2007 not 
already of record should be obtained and associated with the 
claims file.  The VA's statutory duty to assist the veteran 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Even though the veteran was assigned a 50 percent disability 
evaluation for the entire period on appeal, the Board notes 
that Global Assessment of Functioning (GAF) scores of record 
range from 48 to 60.  Furthermore, the veteran asserts that 
his PTSD warrants a much higher evaluation.  He was last 
afforded a compensation examination more than two years ago 
in June 2006.  Subsequent VA outpatient treatment records 
show diagnoses of both depression and PTSD.  Under the 
circumstances, the Board is of the opinion that a 
contemporaneous examination of the appellant by a VA 
psychiatrist would materially assist in the development of 
his appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002).  Among other things, this law redefines the 
obligations of VA with respect to certain notice 
requirements.  A December 2006 deferred rating action 
indicates that an additional VCAA notice was to sent 
regarding increased rating for PTSD; however that notice was 
not sent.  The RO should send additional VCAA-complaint 
notice to the veteran.  Although the Board is aware that this 
claim is based the evaluation assigned based on an original 
grant of service connection, in light of the need for 
additional development of the evidence, the RO should also 
ensure that its notice to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA PTSD treatment 
records for the period from January 
2007 to the present should be obtained 
and associated with the claims folder 
in order to give the veteran every 
consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
veteran in developing the facts 
pertinent to the claim.  If the search 
for such records have negative results, 
documentation to that effect from each 
of such contacted entities should be 
placed in the claim file.  The veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  

2.  The RO should send to the veteran 
and his representative a VCAA-compliant 
notice letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to 
enable it to obtain any additional 
evidence pertinent to the claim on 
appeal that is not currently of record.  
The RO should request that the veteran 
submit all evidence in his possession 
relating to the claim for a higher 
initial rating for PTSD, and explain 
the type of evidence that is his 
ultimate responsibility to submit. The 
RO should also ensure that its letter 
meets the notice requirements of 
Vazquez-Flores (cited to above).  


3.  Thereafter, the veteran should be 
afforded a VA mental disorders 
examination by a VA psychiatrist to 
determine the current severity of his 
service-connected PTSD.  All indicated 
tests and studies should be 
accomplished, to include a discussion 
of any discrepancies suggested by the 
testing or other examination.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

The examiner is asked, if possible, to 
determine which symptoms are attributable 
to his service connected PTSD and which, 
if any, are attributable to nonservice-
connected psychiatric disorders.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service connected mental 
disorder consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if the nonservice-connected 
psychiatric disorders were included in 
the assessment.  The examination report 
should include a discussion as to how, if 
at all, the veteran is limited regarding 
his daily activities as a result of his 
disability.  

The psychiatrist should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should 
specifically comment upon the impact of 
this condition on his employability.

Adequate reasons and bases should be 
provided to support the opinion 
provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which an appeal has been 
perfected, remains denied, the appellant 
and representative, if any, should be 
furnished a SSOC, to include 
consideration of any evidence added to 
the claims file since the SSOC of January 
2007, and given the opportunity to 
respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


